POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company of New York INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-53949 002-76642 333-47527 333-85618 333-128409 002-53950 033-11489 333-52358 333-115515 333-139695 002-69327 333-19123 333-85326 333-117617 333-145826 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 I hereby ratify and confirm on this 16 th day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Donald W. Britton Donald W. Britton, Director, Chairman, President and Chief Executive Officer POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company of New York INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-53949 002-76642 333-47527 333-85618 333-128409 002-53950 033-11489 333-52358 333-115515 333-139695 002-69327 333-19123 333-85326 333-117617 333-145826 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 I hereby ratify and confirm on this 18 day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Carol V. Coleman Carol V. Coleman, Director POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company of New York INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-53949 002-76642 333-47527 333-85618 333-128409 002-53950 033-11489 333-52358 333-115515 333-139695 002-69327 333-19123 333-85326 333-117617 333-145826 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 I hereby ratify and confirm on this 17 th day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Brian D. Comer Brian D. Comer, Director and Senior Vice President POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company of New York INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-53949 002-76642 333-47527 333-85618 333-128409 002-53950 033-11489 333-52358 333-115515 333-139695 002-69327 333-19123 333-85326 333-117617 333-145826 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 I hereby ratify and confirm on this 2nd day of April, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ R. Michael Conley R. Michael Conley, Director POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company of New York INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-53949 002-76642 333-47527 333-85618 333-128409 002-53950 033-11489 333-52358 333-115515 333-139695 002-69327 333-19123 333-85326 333-117617 333-145826 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 I hereby ratify and confirm on this 13 th day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ James S. Gelder James R. Gelder, Director POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company of New York INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-53949 002-76642 333-47527 333-85618 333-128409 002-53950 033-11489 333-52358 333-115515 333-139695 002-69327 333-19123 333-85326 333-117617 333-145826 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 I hereby ratify and confirm on this 18 day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Ivan J. Gilreath Ivan J. Gilreath, Director and Senior Vice President POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company of New York INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-53949 002-76642 333-47527 333-85618 333-128409 002-53950 033-11489 333-52358 333-115515 333-139695 002-69327 333-19123 333-85326 333-117617 333-145826 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 I hereby ratify and confirm on this 12 th day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto Signature /s/ Richard K. Lau Richard K. Lau, Director, Vice President and Actuary POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company of New York INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-53949 002-76642 333-47527 333-85618 333-128409 002-53950 033-11489 333-52358 333-115515 333-139695 002-69327 333-19123 333-85326 333-117617 333-145826 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 I hereby ratify and confirm on this 18 th day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto Signature /s/ James F. Lille James F. Lille, Director POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company of New York INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-53949 002-76642 333-47527 333-85618 333-128409 002-53950 033-11489 333-52358 333-115515 333-139695 002-69327 333-19123 333-85326 333-117617 333-145826 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 I hereby ratify and confirm on this 26th day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto Signature /s/ Daniel P. Mulheran Daniel P. Mulheran, Sr., Director and Senior Vice President POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company of New York INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-53949 002-76642 333-47527 333-85618 333-128409 002-53950 033-11489 333-52358 333-115515 333-139695 002-69327 333-19123 333-85326 333-117617 333-145826 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 I hereby ratify and confirm on this 16 th day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto Signature /s/ Charles B. Updike Charles B. Updike, Director POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company of New York INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-53949 002-76642 333-47527 333-85618 333-128409 002-53950 033-11489 333-52358 333-115515 333-139695 002-69327 333-19123 333-85326 333-117617 333-145826 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 I hereby ratify and confirm on this 30 th day of Mach, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto Signature /s/ Thomas R. Voglewede Thomas R. Voglewede, Director POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company of New York INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-53949 002-76642 333-47527 333-85618 333-128409 002-53950 033-11489 333-52358 333-115515 333-139695 002-69327 333-19123 333-85326 333-117617 333-145826 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 I hereby ratify and confirm on this 16 th day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Ross M. Weale Ross M. Weale, Director POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company of New York INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-53949 002-76642 333-47527 333-85618 333-128409 002-53950 033-11489 333-52358 333-115515 333-139695 002-69327 333-19123 333-85326 333-117617 333-145826 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 I hereby ratify and confirm on this 13 th day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ David A. Wheat David A. Wheat, Director, Executive Vice President and Chief Financial Officer POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company of New York INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 002-53949 002-76642 333-47527 333-85618 333-128409 002-53950 033-11489 333-52358 333-115515 333-139695 002-69327 333-19123 333-85326 333-117617 333-145826 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 I hereby ratify and confirm on this 27 day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Steven T. Pierson Steven T. Pierson, Senior Vice President and Chief Accounting Officer
